Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 was previously objected to for informalities.  The issues were addressed in the amendment filed 04/25/2022.  Accordingly, the objection has been withdrawn.   
Claim Rejections - 35 USC § 112
Claim 7 was previously rejected for indefiniteness.  The issues were addressed in the amendment filed 04/25/2022.  Accordingly, the rejection has been withdrawn.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenenbergo (US 20140091580 A1) in view of Brackmann (DE 19713864 A1).
Regarding claim 1, Schoenenbergo teaches a motor vehicle latch for a vehicle rear door, the motor vehicle latch comprising: a latch cover (not shown; para. 0028); at least one coupling element (not explicitly shown, described in para. 0024); at least one electric drive (4) having a drive element (1), wherein the at least one coupling element is configured to assume different positions (para. 0024) and the at least one coupling element is configured to interact with the drive element (para. 0024), the at least one coupling element being connected to the drive element (para. 0024) to assume the different positions, wherein the drive element and/or the latch cover includes a ratchet contour (8) having at least two positioning notches (both edges of 7); and a spring mechanism (5) configured to act on at least one of the two positioning notches of the ratchet contour (figs. 1-3) by means of a spring force, whereby the at least one coupling element is positioned in the different positions (coupled through 5b so is positioned in the stop positions) and the drive element is held in the different positions by the spring force of the spring mechanism (figs. 2 and 3).  
Schoenenbergo does not explicitly teach a catch and a pawl with a central locking mechanism.  
Brackmann teaches a similar motor vehicle latch having a catch (1) and a pawl (2) in the central locking mechanism (fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Schoenenbergo with that of Brackmann.  Schoenenbergo discusses in paragraph 0025 that the motor and work gear’s general function can be designed as disclosed in the applicant’s earlier invention.  Therefore, while not explicitly shown Schoenenbergo still teaches the use of a catch and a pawl and a central locking mechanism interacting with the drive element.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 2, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 1, Schoenenbergo further teaches wherein the spring mechanism (5) is formed as a leg spring (legs are 5’).  
Regarding claim 3, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 2, Schoenenbergo further teaches wherein the spring mechanism (5) is arranged on the latch cover or on the at least one coupling element or on the drive element (spring 5 is arranged on drive element), wherein a turn portion of the spring mechanism is configured to contact the at least two positioning notches (figures 2 and 3) of the ratchet contour to fix the at least one coupling element in a position. 
Regarding claim 4, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 2, Schoenenbergo further teaches wherein the spring mechanism (5) is formed as a pressure spring and is arranged on the drive element (formed on 1), wherein portions of the pressure spring are configured to contact the at least two positioning notches on the latch cover whereby the different positions are maintained (figs. 2 and 3).  
Regarding claim 5, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 4, Schoenenbergo further teaches wherein the pressure spring is arranged in a spring receptacle (8) on the drive element.  
Regarding claim 6 Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 3, Schoenenbergo further teaches wherein the drive element (2) is formed as a worm wheel and comprises an external teeth portion (portion that contacts 2) that is engageable with the electric drive (4). 
Regarding claim 7, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, Schoenenbergo further teaches wherein the external teeth portion (area where 1 meshes with 2) is formed in a first plane on a circumference of the drive element and the ratchet contour (8) is formed in at least a different a second plane. 
Regarding claim 8, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, Schoenenbergo further teaches wherein the ratchet contour (8) is wave-shaped or V-shaped (the contour 8 is rounded which the examiner is interpreting as wave-shaped) and each of the at least two positioning notches comprises at least one abutment surface with which the turn portion is configured to contact (positioning notches 7 on each side of 8 have an abutment surface where the spring contacts).  
Regarding claim 9, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, Schoenenbergo further teaches wherein the spring mechanism (5) includes at least two fastening ends (5’), wherein each fastening end of the at least two fastening ends are arranged in a fastening receptacle (clamp recited in para. 0028).  
Regarding claim 10, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, wherein the at least one coupling element (Schoenenbergo’ para. 0024; corresponding to Brackmann’ 5) is rotatably mounted on a bearing receptacle (Brackmann detailed description para. 0013 describes 7 and 5 are rotationally fixed) on the drive element.  
 Regarding claim 11, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, Brackmann further teaches wherein the at least one coupling element includes two coupling elements (5, 3), wherein a first coupling element (5) is operatively connected to a second coupling element (3) by a transmission lever (4). 
Regarding claim 13, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, Schoenenbergo further teaches wherein the leg spring (5) is a double leg spring (both ends 5’ are legs).  
Regarding claim 16, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 8, Schoenenbergo further teaches wherein the at least one abutment surface includes two abutment surfaces (portion of 7 contacted in figure 2 and portion of 7 contacted in figure 3).  
Regarding claim 17, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 8, Schoenenbergo further teaches wherein the at least one abutment surface (portion of 7 contacted in figure 2 and portion of 7 contacted in figure 3) is straight (the abutment surface that is contacted in figure 2 and 3 is a straight portion due to the spring being straight, the only contact made must be a straight portion).    
Regarding claim 18, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 9, Schoenenbergo further teaches wherein the fastening receptacle is formed as a slot (the clamp 5’ has a slot to receive the spring 5).  
Regarding claim 19, Schoenenbergo in view of Brackmann teaches the motor vehicle latch according to claim 6, Brackmann further teaches wherein the second coupling element (3) is formed as an external locking lever (the release lever 3 is being interpreted as a locking lever because the pawl remains in the locked position when the lever is not actuated).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenenbergo (US 20140091580 A1) in view of Robert (US 20200340277 A1) 
Regarding claim 12, Schoenenbergo teaches a method for operating lock in a motor vehicle latch that comprises a latch cover (not shown; para. 0028), at least one coupling element (not explicitly shown, described in para. 0024), and at least one electric drive (4) having a drive element (1), the method comprising: moving the at least one coupling element to assume different positions (para. 0028), wherein the at least one coupling element interacts with the drive element (para. 0028); connecting the at least one coupling element to the drive element to assume the different positions (para. 0024), wherein the drive element and/or the latch cover comprises a ratchet contour (8) having at least two positioning notches (both edges of 7); engaging a spring mechanism (5) with the at least two positioning notches (figs. 2-3) of the ratchet contour by means of a spring force (figs. 2-3).
Schoenenbergo does not explicitly teach a child lock having a catch and a pawl where the coupling element is positioned in a child lock engages, disengaged and or released position.  
Robert teaches a similar motor vehicle lock with child safety functions having a catch (10), a pawl (9) wherein the coupling element (6) is positioned in the different positions and the child lock is engaged, disengaged and/or released (para. 007 discusses the child lock system; the first position is the disengaged position, para. 0105-0106; the third position is the engaged position, para. 0117-0119; and the second position is the released position, fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the drive element and positioning system of Schoenenbergo with that of Robert.  Robert states in para. 0025 that the general locking system comprising the motor and positioning system can be typically arranged in motor vehicle locks.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenenbergo (US 20140091580 A1) in view of Brackmann (DE 19713864 A1) and further in view of in view of Lapp (DE 102013215766 A1).
Regarding claim 14, Schoenenbergo in view of Brackmann teach the motor vehicle latch according to claim 5, the combination fails to teach comprising a positioning element that is operatively connected to the pressure spring, wherein the positioning element is pressed against the ratchet contour.
Lapp teaches a similar rotary actuator with a positioning system comprising a positioning element (23) that is operatively connected to the pressure spring (22), wherein the positioning element is pressed against the ratchet contour (20, 24) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the positioning system of Schoenenbergo with that of Lapp to incorporate a positioning element mounted on the spring.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Regarding claim 15, Schoenenbergo in view of Brackmann and further in view of Lapp teach the motor vehicle latch according to claim 14, Lapp further teaches wherein the positioning element (23) is arranged at one end of the pressure spring (22) and an opposite end of the pressure spring is supported against the spring receptacle (21).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675